Citation Nr: 1307423	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  07-13 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an increased evaluation for degenerative disc disease of the lumbosacral spine, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to September 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the Baltimore, MD, Department of Veterans Affairs (VA) Regional Office (RO), which increased the Veteran's evaluation for his service connected degenerative disc disease of the lumbar spine to a 20 percent evaluation.  The Veteran continues to disagree with the percentage of disability assigned.

The Board also notes that the Veteran was originally scheduled for a hearing before a Veterans Law Judge in February 2013.  However, in an email from the Veteran and his representative dated February 2013, he indicated that he wished to withdraw his request for appeal.  As such, the Board may proceed with a decision in this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regretfully, the Board finds that a remand is necessary in this case.  The Veteran last received a VA examination in October 2009 in conjunction with this case.  During that examination, the Veteran specifically complained of numbness and tingling, which he felt was related to his back.  The examiner at that time did not find objective evidence of neurological impairment, but suggested that the Veteran's tingling and numbness could be further evaluated by a neurologist.

Further, the Veteran's representative, in a February 2013 informal hearing presentation, indicated that they felt the Veteran's October 2009 examination was inadequate, in part because it has been over three years since his last examination, and they felt his condition had changed since that time such that a new examination was warranted.  Generally, the mere passage of time will not be a sufficient reason to remand a case for further examination.  However, in light of the specific assertion that his condition has worsened, the Board finds that an additional examination is necessary to clarify the current severity of his disability.

In short, the Board finds that this claim must be remanded in order that the Veteran may be provided with another VA examination, to include consideration of whether his disability is manifested by neurologic abnormalities, in order to more accurately assess the present level of symptomatology the Veteran has related to his service connected disability. 

Accordingly, the case is REMANDED for the following action:

1.  The RO shall contact the Veteran and request that he provide the names and addresses of any health care providers who have recently treated him for his service connected back disability.  After allowing an appropriate time for response, contact any identified facility, including the VA facility at which the Veteran was most recently treated, to obtain all of his available treatment records.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2).

2.  After the above development has been completed, and the relevant records associated with the Veteran's claims file, please schedule the Veteran for appropriate VA examination for his back.  All relevant tests and studies should be undertaken.  The claims file should be provided to the examiner, and they should so note in their examination report.  The examiner should specifically note any limitation of range of motion of the back, whether the Veteran's back disability results in incapacitating episodes, and whether the Veteran has any neurological symptomatology related to his service connected back disability.  The examiner must provide reasons and bases in support of his decision.  

3.  After completion of the above requested development, and any other development deemed warranted by the record, the RO should readjudicate the claims on appeal, in light of all pertinent evidence (to specifically include all that added to the record since the issuance of the last SSOC on the matters on appeal) and legal authority.  The RO must provide adequate reasons and bases for its determinations.

4.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC), and afford them the opportunity to provide written or other argument in response thereto before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

